Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s arguments
	Applicant’s arguments filed 10/18/2022 have been fully considered, but they are not deemed to be persuasive.  Applicant argues that the cited references do not teach “estimating a mesiodistal width of a missing tooth based on properties of a contralateral tooth or a neighboring tooth.”  However, there is an inherent property of the contralateral teeth that they are similar in size (Johnsen, Anatomic Comparison of Contralateral Premolars, page 1, column 2, Significance - Contralateral premolars show a high degree of symmetry in linear measurements), or the mesiodistal width of a tooth can be approximately estimated by a defined proportional ratio of its adjacent teeth (Pamecha, Comparative Measurement of Mesiodistal Width of Six Anterior
Maxillary and Mandibular Teeth in Rajasthan Population Abstract, Tables 1-5 – page 83, column 1, Discussion – the statistical relationship between the mesiodistal width of six anterior teeth); therefore, it would have been obvious to estimate a mesiodistal width of a missing tooth based on properties (i.e., the mesiodistal width) of a contralateral tooth or a neighboring tooth with a statistical approximate.  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over KENNEDY (Orthodontic Management of Missing Teeth) in view of BANSAL (Think Laterally, Go Mathematically: An Innovation Calculate Bolton's Discrepancy in Cases with Impacted or Congenitally Missing Teeth) and further in view of Johnsen et al (Anatomic Comparison of Contralateral Premolars) and Pamecha (Comparative Measurement of Mesiodistal Width of Six Anterior Maxillary and Mandibular Teeth in Rajasthan Population).

As per claim 1, Kennedy teaches the claimed “method” comprising: “receiving, in a processor, a scan of a patient's teeth” (Kennedy, figure 1); “identifying a missing tooth in the scan of the patient's teeth” (Kennedy, figures 2-3). It is noted that Kennedy does not explicitly teach “estimating a mesiodistal width of at least some of the patient's teeth from the scan of the patient's teeth; estimating a mesiodistal width of the missing tooth; calculating a metric of the relative sizes of the patient's teeth using the estimated mesiodistal width of the missing tooth and the mesiodistal width of at least some of the patient's teeth; and outputting the metric of the relative sizes of the patient's teeth.” However, estimating mesiodistal widths of the teeth, and using the estimated mesiodistal width of the teeth, including the missing tooth, to calculate a metric of relative sizes of the patient's teeth are well Known in the art (Bansal, page 1, column 2 to page 2, column 1 - we could predict the mesiodistal width of canine and premolars taking the mesiodistal width of incisors in mixed dentition. .... for the prediction of mesiodistal width of missing canines, we used Tanaka Johnston and Moyer’s mixed dentition analysis. Therefore, sum of mesiodistal tooth width of lower incisors was computed. And using the formulas the estimated width of lower and upper canine and premolars were calculated). Based on the “estimated mesiodistal width of the missing tooth and the mesiodistal width of at least some of the patient's teeth,” it is obvious that “a metric of the relative sizes of the patient's teeth” can be defined using their difference, or their ratio, ... Kennedy teaches that “patients with missing lateral incisors frequently have contralateral lateral incisors peg-shaped or smaller (emphasis added) than the normal mesial distal width” (page 548, column 1, 1st paragraph) in which Kennedy’s “smaller the normal mesial distal width” is equivalent to the claimed “metric of the relative sizes (emphasis added) of the patient's teeth using the estimated mesiodistal width of the missing tooth and the mesiodistal width of at least some of the patient's teeth.” Furthermore, in the event of detecting a missing tooth with a metric of relative sizes of mesial distal widths (Kennedy, “patients with missing lateral incisors frequently have contralateral lateral incisors ... smaller (emphasis added) than the normal mesial distal width,” page 548, column 1), “an orthodontic treatment plan to reposition at least one of the patient's teeth” is created (Kennedy, page 548, column 1, Diagnosis and Treatment Planning Considerations — General principles; figures 2-4). 
It is noted that Bansal and Kennedy do not teach the cited references do not teach “estimating a mesiodistal width of a missing tooth based on properties of a contralateral tooth or a neighboring tooth.”  However, there is an inherent property of the contralateral teeth that they are similar in size (Johnsen, page 1, column 2, Significance - Contralateral premolars show a high degree of symmetry in linear measurements), or the mesiodistal width of a tooth can be approximately estimated by a defined proportional ratio of its adjacent teeth (Pamecha, Abstract, Tables 1-5 – page 83, column 1, Discussion – the statistical relationship between the mesiodistal width of six anterior teeth); therefore, it would have been obvious to estimate a mesiodistal width of a missing tooth based on properties (i.e., the mesiodistal width) of a contralateral tooth or a neighboring tooth with a statistical approximate.
Thus, it would have been obvious, in view of Bansal, Johnson and Pamecha, to configure Kennedy's method as claimed by using properties of a contralateral tooth or a neighboring tooth to estimate mesiodistal width of the missing teeth based on a natural relationship of the contralateral teeth or statistical relationship between the adjacent teeth. The motivation is to estimate a mesiodistal width of missing tooth based on its known contralateral tooth or adjacent tooth.

Claim 2 adds into claim 1 “wherein identifying a missing tooth comprises: automatically detecting any gaps between adjacent teeth; determining, in the processor, that at least one tooth is missing if a detected gap exceeds a gap threshold” which is obvious because a missing tooth will create a visual significantly-large gaps between adjacent teeth. It would have been obvious to detect a missing by recognizing a significantly large gap between adjacent teeth. The motivation is to recognizing a significantly large gap in tooth anatomy for a missing tooth.

Claim 3 adds into claim 2 “wherein the gap threshold comprises a distance of at least 1mm, 2mm, 3mm, 4mm, or 5mm’ which is obvious depending on the scale of the captured scanned data to define “a distance of at least 1mm, 2mm,3mm, 4mm, or 5mm’ is significant large gap indicated a missing tooth. It would have been obvious to detect a missing by recognizing a significantly large gap between adjacent teeth. The motivation is to recognizing a significantly large gap in tooth anatomy for a missing tooth.

Claim 4 adds into claim 1 “wherein calculating the metric comprises calculating a ratio of the mesiodistal widths of all or some of the patient's mandibular teeth to all or some of the patient's maxillary teeth, wherein the mesiodistal widths of all or some of the maxillary teeth or all some of the of the mandibular teeth includes the estimated mesiodistal width of the missing tooth” which is obvious as mere design choice to use a metric defined by a relativeness (e.g., a ratio) between elements (e€.g., some or all mandibular and maxillary teeth). The motivation is to use a metric to represent a relativeness in scale between the elements for a standardized representation.

Claim 5 adds into claim 1 “wherein the mesiodistal width of the missing tooth is estimated based on the mesiodistal width of a contralateral tooth” which is well-known in orthodontic model for a pairs of contralateral teeth had relatively anatomical symmetry.

Claim 6 adds into claim 1 “wherein the mesiodistal width of the missing tooth is estimated using Tanaka-Johnston analysis” (Bansal, Table 2). Thus, it would have been obvious, in view of Bansal, to configure Kennedy's method as claimed by using Tanaka- Johnston analysis, including the missing tooth, to calculate a metric of relative sizes of the patient's teeth. The motivation is to improve the numbering of teeth in an orthodontic procedure by providing a mathematical calculation for the mesiodistal width of missing tooth.

Claim 7 adds into claim 1 “creating an orthodontic treatment plan to reposition at least one of the patient's teeth using metric of relative sizes of the patient's teeth” (Kennedy, figures 4, 6, 8).

Claim 8 adds into claim 7 “creating a dental appliance configured to reposition at least one tooth of the patient from the orthodontic treatment plan” (Kennedy, page 548, column 1, Diagnosis and Treatment Planning Considerations).

Claim 9 adds into claim 1 “wherein the steps of identifying the missing tooth, estimating the mesiodistal width of the missing tooth and calculating the metric of the relative sizes of the patient's teeth is triggered by a user upon selection of a control to display the metric of the relative sizes of the patient's teeth” which is obvious in computer application in which the user selects a desired function causing the system to perform the necessary steps for implementing the function.

Claim 10 adds into claim 1 “wherein outputting the metric of the relative sizes of the patient's teeth comprises displaying the metric of the relative sizes of the patient's teeth over a model of the patient's teeth based on the scan” (Kennedy, figures 4, 6, 8).

Claim 21 adds into claim 1 “determining that the contralateral tooth to the missing tooth is present, and estimating the mesiodistal width of the missing tooth is based on a mesiodistal width of the contralateral tooth” which is obvious because the contralateral tooth naturally has a high degree of symmetry to the missing tooth (Johnsen, page 1, column 2, Significance - Contralateral premolars show a high degree of symmetry in linear measurements).

Claim 22 adds into claim 1 “determining that the contralateral tooth to the missing tooth is not present, and estimating the mesiodistal width of the missing tooth is based on statistical proportions from the neighboring tooth” which is obvious because in human, the adjacent teeth’s mesiodistal widths are related to a known statistical proportional relationship (Pamecha, Abstract, Tables 1-5 – page 83, column 1, Discussion – the statistical relationship between the mesiodistal width of six anterior teeth).

Claim 23 adds into claim 22 “wherein the statistical proportions include a ratio of widths of different types of teeth.” (Pamecha, Abstract, Tables 1-5 – page 83, column 1, Discussion – the statistical relationship between the mesiodistal width of six anterior teeth)

Claim 24 adds into claim 1 “determining that the contralateral tooth has an eruption compensation (EC) geometry” which is well-known in the orthodontic art as “Eruption Compensation is designed to accommodate the natural eruption of canines and premolars while the patient is wearing aligners, allowing to prescribe the room necessary for the erupting teeth,” and wherein creating the orthodontic treatment plan comprises using the EC geometry of the contralateral tooth to provide a shape in an aligner to accommodate an erupting tooth” which is obvious because the aligner must accommodate to allow to prescribe the room necessary for the erupting teeth.

Claims 11-18, and 19-20 claim a method and a non-transitory computing device readable medium having instructions based on the method of claims 1-10; therefore, they are rejected under a similar rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616